Order unanimously affirmed without costs. Memorandum: We agree with Supreme Court’s conclusion that the loss suffered by plaintiff is the result of a latent defect and, as such, is specifically and unambiguously excluded from coverage (see, Derenzo v State Farm Mut. Ins. Co., 141 Misc 2d 456; Luttenberger v Allstate Ins., 122 Misc 2d 365; 80 Broad St. Co. v United States Fire Ins. Co., 88 Misc 2d 706, affd 54 AD2d 888, lv denied 42 NY2d 801). (Appeal from Order of Supreme Court, Monroe County, Curran, J. — Summary Judgment.) Present — Boomer, J. P., Balio, Lawton, Fallon and Doerr, JJ.